Lundberg Stratton, J.,
concurring in part and dissenting in part.
{¶ 30} I concur with the majority of the opinion and only dissent as to the failure to give respondent credit for time served. Respondent was suspended on an interim basis on January 29, 2003. Many of his problems had their roots in his mental illness and self-medication by use of illegal drugs. Respondent has been drug- and alcohol-free since August 28, 2002, and continues in active participation in Alcoholics Anonymous. The panel recommended a two-year suspension with conditions. The board, to ensure sustained recovery, recommended an increase to an indefinite suspension with conditions, with credit for time served.
{¶ 31} With no explanation as to why we have deviated from the board’s recommendation, this court has declined to give credit for time served even though respondent was removed under an interim suspension. This will preclude respondent from practicing his profession for an additional two years before he can even petition for reinstatement, even though his suspension began in January 2003 and he has been sober since August 2002. See Gov.Bar R. V(10)(B)(1). We are therefore almost doubling the panel’s recommended punishment and increasing even the board’s recommended sanction without citing any basis for doing so. The respondent has not had any additional disciplinary problem, nor has he relapsed.
James T. Kennard; Jones, Day, Reavis & Pogue and John J. Mueller; and Eugene P. Whetzel, for relator.
Michael H. Mearan, for respondent.
{¶ 32} Therefore, I respectfully dissent and would give respondent credit for time served back to January 29, 2003, but still require that he meet all other conditions for reinstatement.